Citation Nr: 1003853	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals, shell fragment wound of the right wrist 
and hand with ulnar neuropathy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected Muscle Group XI injury, residuals, shell fragment 
wound of the left lower extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
November 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  The Veteran's case comes from the VA 
Regional Office in Chicago, Illinois (RO).  The Board denied 
the claims on appeal by a March 2007 decision.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on a December 2007 Joint 
Motion for Remand (Joint Motion), the Court remanded this 
appeal in December 2007 for development in compliance with 
the Joint Motion.  This case was then remanded by the Board 
in April 2008 for additional development.


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an increased evaluation for service-
connected residuals, shell fragment wound of the right wrist 
and hand with ulnar neuropathy, currently evaluated as 30 
percent disabling.

2.  The medical evidence of record shows that, excluding left 
thigh muscle symptoms, the Veteran's service-connected left 
leg disability is manifested by scars, retained metal 
fragments, and left knee pain and fatigability, which 
increased with repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an increased 
evaluation for service-connected residuals, shell fragment 
wound of the right wrist and hand with ulnar neuropathy, 
currently evaluated as 30 percent disabling, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for Muscle Group XI injury, residuals, shell fragment wound 
of the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Wrist and Hand

In September 2002, the Veteran filed claims for multiple 
issues, including an increased evaluation for residuals, 
shell fragment wound of the right wrist and hand with ulnar 
neuropathy, then evaluated as 10 percent disabling.  By a 
rating decision dated in January 2003, the right wrist and 
hand claim was denied.  The Veteran perfected an appeal to 
that issue in October 2003.  After intervening adjudication 
by the Board and the Court, a September 2009 rating decision 
granted a 30 percent evaluation for the Veteran's right wrist 
hand disability.  In a November 2009 statement, the Veteran 
stated that he had received the September 2009 rating 
decision which "increased the rating on my hand, which I am 
in agreement with."  The statement went on to discuss, in 
detail, the Veteran's continuing disagreement with the 
evaluation assigned for his left lower extremity disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the right wrist and hand issue, prior to the 
promulgation of a decision by the Board, the Veteran 
indicated that he agreed with the evaluation assigned.  
Accordingly, the Board finds that the Veteran has withdrawn 
his appeal as to this issue.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (the Veteran may indicate that he is content 
with a certain rating, even if it less than the maximum 
possible rating).  As a result, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to the issue of entitlement to an increased evaluation 
for service-connected residuals, shell fragment wound of the 
right wrist and hand with ulnar neuropathy, currently 
evaluated as 30 percent disabling.  As such, the Board finds 
that the Veteran has withdrawn his claim as to this issue, 
and accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to an 
increased evaluation for service-connected residuals, shell 
fragment wound of the right wrist and hand with ulnar 
neuropathy, currently evaluated as 30 percent disabling, and 
it is dismissed.

Left Lower Extremity

With respect to the Veteran's left lower extremity claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in October 2002 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the Veteran in November 2003, October 2005, and 
April 2008, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

While the Veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the Veteran in an August 
2003 statement of the case and a September 2009 supplemental 
statement of the case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Furthermore, in the December 2007 Joint 
Motion, the Veteran's representative discussed, in detail, 
the applicable diagnostic codes relevant to the Veteran's 
left lower extremity claim.  Accordingly, the Board finds 
that the Veteran was supplied with information sufficient for 
a reasonable person to understand what was needed.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Veteran's service treatment records, VA medical treatment 
records, and Social Security Administration records have been 
obtained.  VA examinations were provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In a letter received by VA on November 
5, 2009, the Veteran stated that he was scheduled to receive 
an ultrasound of his left leg on November 3, 2009.  The 
Veteran requested further time to obtain the results from 
this examination.  Approximately 2.5 months have elapsed 
since this letter was received, and the Veteran has not 
submitted the ultrasound results, nor has he submitted an 
authorization and consent to release information form to 
allow VA to obtain these records.  Accordingly, the time to 
submit additional information has expired.  See 38 C.F.R. 
§ 20.302(c) (2009).  Without an authorization and consent to 
release information form, VA is unable to make an attempt to 
obtain any medical records which may have been created as 
part of a November 2009 ultrasound.  "[T]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for scar, left leg was granted by a June 
1984 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
effective February 21, 1984.  In accordance with an August 
1985 Board decision, a December 1985 rating decision 
recharacterized the disability as Muscle Group XI injury, 
residuals, shell fragment wound of the left lower extremity 
and assigned a 10 percent evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, effective February 21, 1984.  
Subsequently, a September 2009 rating decision granted a 
separate 10 percent evaluation for residuals of a shell 
fragment wound, muscle group XIII, left thigh under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313, effective February 21, 1984.

In a July 2002 VA medical report, the Veteran reported 
complained of left knee pain with occasional weakness.  On 
physical examination, the Veteran's gait was normal, the left 
knee range of motion was "free," and there was 5+ strength 
in the lower extremities.  The Veteran's deep tendon reflexes 
were intact and there was no muscular atrophy, wasting, or 
rigidity.

A November 2002 VA peripheral nerves examination report 
stated that the Veteran's claims file had been reviewed.  The 
Veteran reported left knee pain with driving and prolonged 
standing, left hip pain that radiated down the leg, left knee 
give-way with prolonged walking, and left foot cramps.  On 
physical examination, there was a non-tender scar of the left 
posterior aspect of the left distal thigh and knee.  The scar 
was the same color as the rest of the skin, was slightly 
depressed, and measured 7 centimeter (cm.) by 3 cm.  There 
were two other non-tender scars distal to this scar that were 
the same color as the rest of the skin, thin, slightly 
depressed, and measured 3 cm. by 0.5 cm. and 4 cm. by 0.5 cm.  
There was no calf muscle tenderness.  Left knee flexion was 
to 145 degrees and extension was full.  Left ankle plantar 
and dorsiflexion as a continuum was from 0 to 60 degrees.  
Power was intact around the left knee, left ankle, and left 
toes.  The left plantar arch was maintained.  In the left 
lower extremity, sensation was intact to light touch and 
pinprick.  Left hip x-rays showed bones and joints intact 
without acute fracture, dislocation, radiopaque foreign 
bodies, or significant degenerative changes.  Left knee x-
rays showed intact bone and joints without acute fracture or 
dislocation, a small metallic clip along the posterior aspect 
of the upper leg, no joint effusion, and no significant 
degenerative changes.  A left femur x-ray showed no acute 
fracture.  Left foot x-rays showed intact bone and joints 
without acute fracture or dislocation, radiopaque foreign 
body, soft tissue swelling, or left femur fracture.  X-rays 
also showed intact tibia and fibula bones and joints, no 
acute fracture or dislocation, and a surgical suture along 
the posterior aspect of the upper thigh.  The impression was 
status-post shell fragment wound to the left lower extremity 
with muscle group XI injury and residuals as described.

A December 2002 VA muscles examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported a history of left hip and knee pain, which had 
decreased since he quit work in March 2002, because he was 
less active.  He noted that the last significant flare-up of 
pain was two months prior when he was putting a roof on a 
small building.  He was bothered by prolonged periods of 
standing.  On physical examination, the Veteran had a 
satisfactory gait pattern.  There were nonadherent scars over 
the distal aspect of the left posterior thigh and the 
popliteal region.  There appeared to be a mild underlying 
defect of the most proximal scar compatible with a 
penetrating wound.  The scars were well-nourished.  Left hip 
flexion was to 125 degrees, abduction was to 45 degrees, 
internal rotation was to 15 degrees, and external rotation 
was to 60 degrees.  There was discomfort on extremes of 
internal rotation.  There was left knee flexion to 140 
degrees and extension to 0 degrees, with slight pain and mild 
patellofemoral popping, but no redness, heat, swelling, 
tenderness to palpation, or ligamentous instability.  The 
Veteran was able to heel and toe walk, as well as squat and 
arise, but there was left calf pain with squatting.  The 
impression was residuals of shell fragment wound to left 
lower extremity, Muscle Group XI.

In a January 2003 VA outpatient medical report, the Veteran 
reported burning and tingling down the leg that was worse 
with lifting and bending, and better with avoidance, but not 
with heat or rest.  The pain did not increase with coughing, 
sneezing, or bowel movement.  It was somewhat worse with 
twisting and bending.  The pain extended down to the knee, 
over the anterolateral thigh.  The Veteran reported weakness 
with walking, tingling and burning in the buttock with 
prolonged sitting, and occasional numbness in the left toes.  
It was noted that the Veteran had been a local truck driver.  
Sensory examination revealed diminished vibration sense in 
the toes, but otherwise intact sensation throughout the lower 
extremities without evidence of radicular or peripheral nerve 
deficits.  Detailed motor testing of the lower extremities 
did not reveal peripheral nerve or radicular deficits.  
Station and gait were smooth and symmetric including heel and 
toe walking, tandem walking, and Romberg testing.  Reflexes 
were 2+ at the knees and 1+ at the ankles with bilaterally 
downgoing toes.  The assessment was findings suggestive of 
mild peripheral polyneuropathy.

In a March 2003 VA outpatient medical report, the Veteran 
complained of left leg pain.  Upon examination, there was 
good lower extremity proximal and distal strength.  No 
internal sensory changes were noted.  Station and gait were 
smooth, symmetric, and stable.  Reflexes were 2+ at the knees 
and absent at the ankles, with bilaterally downgoing toes.

In a second March 2003 VA outpatient medical report, the 
Veteran complained of left knee pain, numbness in the toes, 
and left knee weakness and giving way.  Aggravating factors 
were walking, standing, lifting, and work.  An alleviating 
factor was intermittent use of anti-arthritic medication.  
The impressions were minimally abnormal electromyography 
(EMG) of the left lower extremity suggesting low-grade 
chronic denervation distally in the extremity suggesting 
either peripheral polyneuropathy ("most likely") or L5-S1 
radiculopathy, and abnormally prolonged left peroneal and 
posterior tibial motor nerve velocities and amplitudes with 
normal distal motor latencies and amplitudes, most consistent 
with peripheral polyneuropathy.

In a third March 2003 VA outpatient medical report, the 
Veteran complained of left lower extremity pain of 3 on a 
scale of 1 to 10, increasing to 8 on a scale of 1 to 10 with 
extended walking or sitting.  X-rays and a computed 
tomography (CT) scan showed no significant abnormalities

In an April 2003 VA outpatient medical report, the Veteran 
complained of joint pain and swelling.  The examiner noted 
that left lower extremity EMG and nerve conduction studies 
were consistent with peripheral polyneuropathy.  In another 
April 2003 VA record, there was good lower extremity motor 
strength and good bilateral pursuit.  There was diminished 
pinprick in the toes and fairly smooth, symmetric, and stable 
station and gait.  Reflexes were 2+ at the knees and absent 
at the toes with bilaterally downgoing toes.  The assessment 
was peripheral polyneuropathy.

In a June 2005 lay statement, the Veteran's daughter stated 
that she had been a nurse for 9 years and had worked in the 
emergency room.  She stated that her father had a great deal 
of pain in his left hip and knee.  She believed that his 
shrapnel affected his soft and connective tissues, including 
the nerves and muscles.  She felt that with range of motion 
the pieces of shrapnel continued to damage these areas.  She 
stated that she was with the Veteran every day and that he 
had an abnormal gait related to pain in his left knee and was 
in pain when he bent over.  She stated that her father had 
walked with an abnormal gait her entire life.  After 
prolonged standing and sitting his pain became severe, and he 
was never pain free.

An April 2006 VA joints examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported chronic joint pains in his left knee and hip, and 
occasional left knee swelling and giving way.  There was 
fatigability and lack of endurance in the joints, but no 
redness, lumps, or locking of the joints.  The Veteran denied 
any episodes of dislocation or recurrent subluxation, and 
reported moderate effects on occupational and daily 
activities.  The Veteran reported he took no medications and 
did not use crutches, a brace, a cane, or corrective shoes.  
Upon examination, he had a normal gait, no significant 
functional limitations with standing or walking, unremarkable 
feet, and no unusual shoe wear patterns.  The lower 
extremities were the same length.  There was left hip flexion 
to 120 degrees, extension to 25 degrees, adduction to 25 
degrees, abduction to 40 degrees, external rotation to 50 
degrees, and internal rotation to 30 degrees, all with pain, 
but no significant crepitus, tenderness, swelling, redness, 
warmth, ankylosis, or deformity.  Repetition caused some 
pain, but mostly fatigability and lack of endurance.  Range 
of motion and functionability remained essentially unchanged.  
Fatigability was the major functional impacting factor.  Left 
knee flexion was to 140 degrees and extension was to 0 
degrees, both with crepitus, but without any particular 
tenderness, swelling, redness, warmth, ankylosis, or 
deformity.  Repetition caused fatigability and increased pain 
with feelings of tightness across the left knee.  Range of 
motion and functioning remained essentially unchanged.  
Tightness with fatigability seemed to be the major functional 
impacting factor.  Left ankle dorsiflexion was to 20 degrees 
and plantar flexion was to 45 degrees, without any particular 
stiff or painful movement.  Left femur films showed an 
apparent soft tissue impacted foreign body along the medial 
aspect of the left thigh.  Left knee and hip radiology films 
were essentially negative.

An April 2006 VA muscle examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported chronic sharp aching pain in the muscles of his 
posterior left thigh that radiated into the left buttocks and 
lower back region.  He also noted progressive problems with 
muscle pain in his left lower extremity.  He rated the 
severity of pain at 5 to 6 on a scale of 1 to 10 most days.  
Symptoms were aggravated by prolonged standing or walking and 
were alleviated by sitting down, getting off his feet, and 
elevating the lower extremity.  The Veteran did not take 
medications for pain.  The Veteran reported that when his 
left thigh was bothering him, there was mild to moderate 
functional impairment due to pain, dysmobility, fatigability, 
and lack of endurance.  The Veteran had not worked regularly 
since 2002.  Upon physical examination, there were no exit 
wound scars.  There were shell fragment wound scars in the 
distal posterior thigh region that ran longitudinally and 
measured 7 cm. by 1 cm. wide.  There were two shell fragment 
wound scars noted distal to the posterior knee that were 
parallel and longitudinal and measured 3 cm. by 0.5 cm. wide.  
With respect to the scar in the distal posterior thigh 
region, there was minimal superficial tissue loss and very 
minimal superficial adhesions to underlying tissue.  With 
respect to all the scars, there was no particular sensitivity 
or tenderness and no specific tendon damage.  There was 4/5 
strength of the left lower leg with movement at the knee, and 
otherwise normal strength of the lower extremities.  There 
were no specific muscle herniations, no particular loss of 
muscle function, and muscle groups could move joints through 
normal range of motion with sufficient comfort, endurance, 
and strength to accomplish activities of daily living.  The 
diagnoses included scars of the distal posterior left thigh 
and posterior left knee region.

An August 2008 VA muscles examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
complained of chronic pain in the posterior left thigh which 
he described as aching.  He reported that the pain radiated 
into the left buttock and the left lower back, and rated the 
pain at a 5 on a scale from 0 to 10.  The Veteran reported 
that the pain was aggravated with walking, standing, and 
twisting of the left leg.  He reported that when aggravated 
pain increased to a level of 7 to 9 on a scale from 0 to 10 
and impacted his left knee.  The Veteran reported occasional 
numbness and tingling of his toes, but was unsure whether the 
symptoms were related to his service-connected disability.  
He noted moderately increased functional limitations with 
activities due to posterior thigh muscle symptoms.

On physical examination, the Veteran had symmetrical pulses, 
bilaterally, in all extremities with no peripheral pitting 
edema.  The Veteran had normal strength in the bilateral 
lower extremities with no muscular atrophy, wasting, or 
rigidity noted.  Deep tendon reflexes were essentially 
symmetrical and intact in all extremities.  The Veteran had 
normal sensation in all extremities.  Romberg testing was 
negative, and the Veteran's gait was non-ataxic without 
significant functional limitations with standing, walking, 
weightbearing, or propulsion.  The Veteran did not use any 
ambulatory aids.

There was a longitudinal scar on the distal posterior thigh 
which measured 8 cm. by 3 cm.  There was mild deep fascia and 
muscle tissue damage associated with the scar.  There were 2 
smaller scars in the left popliteal region which were 
longitudinal in nature and both measured 4 cm. by 0.5 cm.  
There was no significant tissue loss or muscle/fascia damage 
associated with the smaller scars, which were superficial.  
No adhesions were noted.  There was possible tendon damage in 
the left posterior thigh region across the knee.  There was 
localized tenderness with pain associated with the 
semi-membranous and semi-tendinous tendons across the 
posterior left thigh and knee.  There was no bone, joint, or 
nerve damage in the Veteran's left leg.  There was no muscle 
herniation noted.

The Veteran had left hip range of motion from 0 to 120 
degrees of flexion, with pain in the thigh region at 120 
degrees; 0 to 25 degrees of extension, with pain in the left 
posterior thigh area at 25 degrees; 0 to 25 degrees of 
adduction, with pain in the left posterior thigh area at 25 
degrees; 0 to 40 degrees of abduction, with pain in the left 
posterior thigh area at 40 degrees; 0 to 50 degrees of 
external rotation, with pain in the left posterior thigh area 
at 50 degrees; and 0 to 30 degrees of internal rotation, with 
pain in the left posterior thigh area at 30 degrees.  
Repetitive motion of the left hip caused increased pain with 
fatigability in the left posterior thigh muscles and left 
buttocks.  Range of motion was unchanged on repetitive 
motion.

On examination of the Veteran's left knee there was 
tenderness, especially in the popliteal region, but no 
swelling, redness, or warmth were noted.  There was no 
ankylosis, deformities, or instability.  Some crepitus was 
noted on movement.  The Veteran's left knee range of motion 
was from 0 to 140 degrees of flexion with pain at 140 
degrees.  Repetitive motion of the left knee caused increased 
pain with fatigability in the popliteal area and the 
posterior left thigh.  Range of motion was unchanged on 
repetitive motion.  No abnormalities were noted on 
examination of the Veteran's left ankle.  On x-ray 
examination of the Veteran's left leg, no abnormalities were 
noted except for small metallic fragments in the region of 
the proximal tibia.  The diagnosis stated that the Veteran 
had chronic left posterior thigh/popliteal pain with 
moderately increased disabilities with repetitive use, but 
that only mild deficits were noted on examination.  The 
diagnosis stated that the major impacting factor on the 
Veteran's functioning was pain in the left posterior thigh 
and popliteal region.

A January 2009 addendum to the August 2008 VA muscles 
examination report stated that after EMG and nerve conduction 
velocity studies, no left leg neurological abnormalities were 
noted.

As was noted above, a September 2009 rating decision granted 
a separate 10 percent evaluation for residuals of a shell 
fragment wound, muscle group XIII, left thigh.  The Veteran 
has not perfected an appeal of this rating, and as such the 
Veteran's left thigh muscle symptoms are not for 
consideration in conjunction with the left leg rating on 
appeal.  38 C.F.R. § 20.200 (2009).

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles requires indications 
of minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in the muscle.  38 C.F.R. § 4.56(d)(1).  
Moderate disability of muscles requires indications of 
entrance and/or exit scar, small or linear, indicating short 
track of missile through muscle tissue and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  Moderately 
severe disability of muscles requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the 
following are also signs of severe muscle disability: (a) x- 
ray evidence of minute multiple scattered foreign bodies; (b) 
adhesion of the scar; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile; or 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The left leg disability on appeal is currently rated under 
Diagnostic Code 5311, for injury to Muscle XI.  38 C.F.R. § 
4.73, Diagnostic Code 5311.  Under Diagnostic Code 5311, 
Muscle Group Muscle XI involves the posterior and lateral 
crural muscles, and muscles of the calf.  Functions of Muscle 
Group XI include stabilization of the arch, flexion of the 
toes, and flexion of the knee.  For this muscle group, a 
noncompensable evaluation is warranted for slight disability, 
a 10 percent evaluation is warranted for moderate disability, 
a 20 percent evaluation is warranted for moderately severe 
disability, and a 30 percent evaluation is warranted for 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311.

The medical evidence of record shows that, excluding left 
thigh muscle symptoms, the Veteran's service-connected left 
leg disability is manifested by scars, retained metal 
fragments, and left knee pain and fatigability, which 
increased with repetitive motion.  There is no medical 
evidence of record that the Veteran's left leg disability has 
ever been manifested by loss of deep fascia or muscle 
substance, loss of muscle resistance, or reduced strength.  
While the Veteran does have retained metallic fragments and 
increased fatigability, the August 2008 VA muscles 
examination report characterized the Veteran's disability as 
mild in nature, with moderate disabilities with repetitive 
use.  Furthermore, the medical evidence of record does not 
show that the Veteran experiences anything more than slight 
limitation of motion of the knee, and no impairment of 
flexion of the toes or stabilization of the arch.  
Accordingly, the Veteran's left leg muscle symptoms result in 
no more than a moderate muscle disability.  38 C.F.R. § 
4.56(d)(2).  As such, an evaluation in excess of 10 percent 
is not warranted for the Veteran's left leg muscle disability 
under Diagnostic Code 5311.

The medical evidence of record shows that the Veteran has 
three left leg scars that are related to his service 
connected left leg disability.  However, a separate 
compensable evaluation is not warranted for these scars as 
they do not exceed 6 square inches in area, are not unstable, 
are not painful on examination, and do not cause limitation 
of motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7804, 7805 (2009).

After a review of the evidence, without considering the 
Veteran's left thigh muscle symptoms, there is no medical 
evidence of record that would warrant a rating in excess of 
10 percent for the Veteran's left leg disability under any 
rating criteria at any time during the period pertinent to 
this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for his left leg disability inadequate.  
The Veteran's left leg disability was evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5311, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  As noted above, the 
Veteran's left leg disability, without left thigh muscle 
symptoms, is manifested by scars, retained metal fragments, 
and left knee pain and fatigability, which increased with 
repetitive motion.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his left leg 
disability, excluding his left thigh muscle symptoms.  A 
rating in excess of the currently assigned rating is provided 
for certain manifestations of Muscle Group XI injuries, but 
the medical evidence reflects that those manifestations are 
not present in this case.  The criteria for a 10 percent 
rating for the Veteran's left leg disability more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.73, Diagnostic Code 5311.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence of record does not show findings that meet the 
criteria for a rating in excess of 10 percent, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected residuals, shell fragment wound of the 
right wrist and hand with ulnar neuropathy, currently 
evaluated as 30 percent disabling, is dismissed.

An evaluation in excess of 10 percent for service-connected 
Muscle Group XI injury, residuals, shell fragment wound of 
the left lower extremity, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


